EXHIBIT 8.1 Subsidiaries ENTITY PLACE OF INCORPORATION Cimatron Gibbs LLC* United States Cimatron Technologies, Inc. United States Cimatron Technologies, Inc. Canada Cimatron GmbH Germany Microsystem Srl Italy Cimatron Japan K.K Japan Cimatron Technologies (P) Ltd India Cimatron (Beijing) Technology Co. Ltd. China Cimatron (Guangzhou) Technology Co. Ltd.** China Korea Cimatron Technologies Co. Ltd. Korea * Cimatron Gibbs LLC is a wholly owned subsidiary of Cimatron Technologies, Inc. (US) and was incorporated on December 20, 2007 under the name of Nortamic LLC. On January 1, 2008 Gibbs System, Inc. merged with and into Cimatron Gibbs LLC, with Cimatron Gibbs LLC being the surviving entity. ** We hold only 60% of the shares of this joint venture.
